                   Case 1:20-cv-01993 Document 1 Filed 07/22/20 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


MANUJ DAYAL
HINA DAYAL
3384 White Oak St.
Highlands Ranch, CO 80129

Plaintiffs,
                                                Case No.:
       -against-

UNITED STATES CITIZENSHIP AND                   COMPLAINT
IMMIGRATION SERVICES,
20 Massachusetts Ave NW,
Washington DC 20529

CHAD WOLF, Acting Secretary of Homeland
Security, Washington, D.C. 20528

KEN CUCCINELLI, Acting Director of the United
States Citizenship and Immigration Services,
111 Massachusetts Avenue NW,
Washington, D.C. 20001

and

LAURA ZUCHOWSKI, Director of the USCIS
Vermont Service Center ,
30 Houghton St
St. Albans, VT 05478

              Defendants.




                                        COMPLAINT
                  Case 1:20-cv-01993 Document 1 Filed 07/22/20 Page 2 of 5



1                                     DESCRIPTION OF ACTION
2

3            1. This complaint is brought by MANUJ DAYAL and HINA DAYAL against the

4    Defendants to compel a decision on Populus Group, Inc. (Populus)’s Petition for Nonimmigrant

5    Work (Form I-129) and her I-539, Application To Extend/Change Nonimmigrant Status
6    (Form I-539) respectively, which have been pending with the defendants for over eleven (11)
7
     months despite the fact that Populus requested and paid for “premium processing” on this
8
     petition.
9

10
                                             JURISDICTION
11

12
             2. This being a civil action against the United States arising under the Mandamus Act, 28
13
     U.S.C. § 1361, and the Administrative Procedure Act, 5 U.S.C. § 701 et seq., both laws of the
14
     United States, original jurisdiction over this matter is vested in this Court by 28 U.S.C. § 1331.
15

16                                    DESCRIPTION OF PARTIES
17
             3. The plaintiffs MANUJ DAYAL and HINA DAYAL are citizens and national of India
18
     currently residing in Highlands Ranch, CO.
19

20           5. The defendant, CHAD WOLF is the Acting Secretary of Homeland Security, and as
21
     such has the authority to adjudicate Forms I-129 and I-539. He resides for official purposes in
22
     the District of Columbia.
23

24
             6. The defendant, KEN CUCCINELLI, is the Acting Director of the United States

25   Citizenship and Immigration Services (USCIS), the agency within the Department of Homeland


                                                      2
                    Case 1:20-cv-01993 Document 1 Filed 07/22/20 Page 3 of 5



1    Security which adjudicates Forms I-129 and I-539. He resides for official purposes in the District
2    of Columbia.
3
            7. The defendant, LAURA ZUCHOWSKI, is the Director of the USCIS Vermont Service
4
     Center where the plaintiffs’ petition and application are currently pending, and has immediate
5
     responsibility for its adjudication. She resides for official purposes in the State of Vermont.
6

7

8

9                           BRIEF STATEMENT OF RELEVANT FACTS
10
             8. On August 14, 2019, the said petition and application were filed with the United
11

12   States Citizenship and Immigration Services, and were assigned File Numbers LIN1924851415

13   and LIN1924851449, respectively.

14          9. On February 5, 2020 Populus filed with USCIS a Request For Premium Processing

15   Services on its petition upon Mr. Dayal behalf.
16          10. On February 18, 2020 USCIS issued a request for evidence.
17
            11. On approximately April 16, 2020 the USCIS responded to that request.
18
            12. As of today, the plaintiffs’ petition and application remain under the jurisdiction of
19
     the defendants and are unadjudicated.
20

21

22
                                           CAUSE OF ACTION
23

24          12. Defendant CHAD WOLF, Acting Secretary of Homeland Security, Defendant KEN

25   CUCCINELLI, Acting Director of the United States Citizenship and Immigration Services, and

     Defendant LAURA ZUCHOWSKI, Director of the United States Citizenship and Immigration
                                                       3
                   Case 1:20-cv-01993 Document 1 Filed 07/22/20 Page 4 of 5



1    Services’ Atlanta Field Office, are each and all officers or employees of the United States and
2    the Department of Homeland Security.
3
             13. Defendants CHAD WOLF, Acting Secretary of Homeland Security, Defendant KEN
4
     CUCCINELLI, Acting Director of the United States Citizenship and Immigration Services, and
5
     Defendant LAURA ZUCHOWSKI, Director of the United States Citizenship and Immigration
6
     Services’ Atlanta Field Office, each and all owe a duty to the Plaintiff MANUJ DAYAL and
7

8
     HINA DAYAL to adjudicate their petition and application within a reasonable period of time. 5

9    U.S.C. § 555(b) ("With due regard for the convenience and necessity of the parties or their

10   representatives and within a reasonable time, each agency shall proceed to conclude a matter

11   presented to it.").

12                   14. Further, 18 U.S.C. § 1571(b) provides that: “It is the sense of Congress that
13
     the processing of an immigration benefit application should be completed not later than 180 days
14
     after the initial filing of the application, except that a petition for a nonimmigrant visa under
15
     section 214(c) of the Immigration and Nationality Act [8 USCS § 1184(c)] should be processed
16
     not later than 30 days after the filing of the petition.”
17
             15. The USCIS is currently indicating on its web that the Vermont Service Center is
18
     taking 6-8 months to adjudicate form I-129 and 7.5 to 9.5 to adjudicate applications for extension
19
     of stay in H-4 dependent status.
20

21           16. Accordingly, the over 11 month period in which this application has been pending

22   with Defendant CHAD WOLF, Acting Secretary of Homeland Security, Defendant KEN

23   CUCCINELLI, Acting Director of the United States Citizenship and Immigration Services, and

24   Defendant LAURA ZUCHOWSKI, Director of the United States Citizenship and Immigration
25



                                                         4
                   Case 1:20-cv-01993 Document 1 Filed 07/22/20 Page 5 of 5



1    Services’ Atlanta Field Office, is beyond that which these officers or employees reasonably
2    require to adjudicate it.
3
             17 This Court has authority under 28 U.S.C. § 1361 to compel an officer or employee of
4
     the United States to perform a duty owed to the Plaintiffs.
5

6            18. This Court also has authority under 5 U.S.C. § 706(1) to compel agency action

7    unlawfully withheld or unreasonably delayed.
8

9

10                                        RELIEF REQUESTED

11
             WHEREFORE it is respectfully requested that the Court compel Defendants CHAD
12
     WOLF, Acting Secretary of Homeland Security, KEN CUCCINELLI, Acting Director of the
13
     United States Citizenship and Immigration Services, and LAURA ZUCHOWSKI, Director of
14
     the United States Citizenship and Immigration Services’ Atlanta Field Office, to adjudicate
15
     MANUJ DAYAL and LAQUANA JAKITA POPE-KUMAR’s Application for Adjustment of
16

17
     Status and Petition for Alien Relative, respectively, forthwith, and to take such other action as it

18   deems appropriate.

19   Respectfully submitted, July 22, 2020.
20
                                                       /s/ Michael E. Piston
21                                                     Michael E. Piston MI0002
                                                       Attorney for the Plaintiffs
22                                                      225 Broadway, Suite 307
                                                         New York, NY, 10007
23                                                       Ph: 646-845-9895
                                                         Fax: 206-770-6350
24                                                       Email: michaelpiston4@gmail.com

25



                                                       5
